UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6425 Nuveen California Quality Income Municipal Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end:February 28 Date of reporting period: February 28, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. INVESTMENT ADVISER NAME CHANGE Effective January 1, 2011, Nuveen Asset Management, the Funds’ investment adviser, changed its name to Nuveen Fund Advisors, Inc. (“Nuveen Fund Advisors”). Concurrently, Nuveen Fund Advisors formed a wholly-owned subsidiary, Nuveen Asset Management, LLC, to house its portfolio management capabilities. NUVEEN INVESTMENTS COMPLETES STRATEGIC COMBINATION WITH FAF ADVISORS On December 31, 2010, Nuveen Investments completed the strategic combination between Nuveen Asset Management, LLC, the largest investment affiliate of Nuveen Investments, and FAF Advisors. As part of this transaction, U.S. Bancorp – the parent of FAF Advisors – received cash consideration and a 9.5% stake in Nuveen Investments in exchange for the long term investment business of FAF Advisors, including investment-management responsibilities for the non-money market mutual funds of the First American Funds family. The approximately $27 billion of mutual fund and institutional assets managed by FAF Advisors, along with the investment professionals managing these assets and other key personnel, have become part of Nuveen Asset Management, LLC. With these additions to Nuveen Asset Management, LLC, this affiliate now manages more than $100 billion of assets across a broad range of strategies from municipal and taxable fixed income to traditional and specialized equity investments. This combination does not affect the investment objectives or strategies of the Funds in this report. Over time, Nuveen Investments expects that the combination will provide even more ways to meet the needs of investors who work with financial advisors and consultants by enhancing the multi-boutique model of Nuveen Investments, which also includes highly respected investment teams at HydePark, NWQ Investment Management, Santa Barbara Asset Management, Symphony Asset Management, Tradewinds Global Investors and Winslow Capital. Nuveen Investments managed approximately $197 billion of assets as of December 31, 2010. Table of Contents Chairman’s Letter to Shareholders 4 Portfolio Manager’s Comments 5 Common Share Dividend and Share Price Information 13 Performance Overviews 15 Shareholder Meeting Report 22 Report of Independent Registered Public Accounting Firm 26 Portfolios of Investments 27 Statement of Assets and Liabilities 65 Statement of Operations 67 Statement of Changes in Net Assets 69 Statement of Cash Flows 72 Financial Highlights 74 Notes to Financial Statements 82 Board Members & Officers 95 Annual Investment Management Agreement Approval Process Board Approval of Sub-Advisory Arrangements Reinvest Automatically, Easily and Conveniently Glossary of Terms Used in this Report Other Useful Information Chairman’s Letter to Shareholders Dear Shareholders, In 2010, the global economy recorded another year of recovery from the financial and economic crises of 2008, but many of the factors that caused the downturn still weigh on the prospects for continued improvement. In the U.S., ongoing weakness in housing values has put pressure on homeowners and mortgage lenders. Similarly, the strong earnings recovery for corporations and banks is only slowly being translated into increased hiring or more active lending. Globally, deleveraging by private and public borrowers has inhibited economic growth and that process is far from complete. Encouragingly, constructive actions are being taken by governments around the world to deal with economic issues. In the U.S., the recent passage of a stimulatory tax bill relieved some of the pressure on the Federal Reserve to promote economic expansion through quantitative easing and offers the promise of sustained economic growth. A number of European governments are undertaking programs that could significantly reduce their budget deficits. Governments across the emerging markets are implementing various steps to deal with global capital flows without undermining international trade and investment. The success of these government actions could determine whether 2011 brings further economic recovery and financial market progress. One risk associated with the extraordinary efforts to strengthen U.S. economic growth is that the debt of the U.S. government will continue to grow to unprecedented levels. Another risk is that over time there could be inflationary pressures on asset values in the U.S. and abroad, because what happens in the U.S. impacts the rest of the world economy. Also, these various actions are being taken in a setting of heightened global economic uncertainty, primarily about the supplies of energy and other critical commodities. In this challenging environment, your Nuveen investment team continues to seek sustainable investment opportunities and to remain alert to potential risks in a recovery still facing many headwinds. On your behalf, we monitor their activities to assure they maintain their investment disciplines. As you will note elsewhere in this report, on December 31, 2010, Nuveen Investments completed a strategic combination with FAF Advisors, Inc., the manager of the First American Funds. The combination adds highly respected and distinct investment teams to meet the needs of investors and their advisors and is designed to benefit all fund shareholders by creating a fund organization with the potential for further economies of scale and the ability to draw from even greater talent and expertise to meet those investor needs. As of the end of April, 2011, Nuveen Investments had completed the refinancing of all of the Auction Rate Preferred Securities issued by its taxable closed-end funds and 80% of the Muni Preferred shares issued by its tax-exempt closed-end funds. Please consult the Nuveen Investments web site, www.Nuveen.com, for the current status of this important refinancing program. As always, I encourage you to contact your financial consultant if you have any questions about your investment in a Nuveen Fund. On behalf of the other members of your Fund Board, we look forward to continuing to earn your trust in the months and years ahead. Sincerely, Robert P. Bremner Chairman of the Board April 26, 2011 4 Nuveen Investments Portfolio Manager’s Comments Nuveen California Municipal Value Fund, Inc. (NCA) Nuveen California Municipal Value Fund 2 (NCB) Nuveen California Performance Plus Municipal Fund, Inc. (NCP) Nuveen California Municipal Market Opportunity Fund, Inc. (NCO) Nuveen California Investment Quality Municipal Fund, Inc. (NQC) Nuveen California Select Quality Municipal Fund, Inc. (NVC) Nuveen California Quality Income Municipal Fund, Inc. (NUC) Portfolio manager Scott Romans reviews economic and municipal market conditions at both the national and state levels, key investment strategies and the twelve-month performance of the Nuveen California Municipal Funds. Scott, who joined Nuveen in 2000, has managed NCA, NCP, NCO, NQC, NVC and NUC since 2003 and NCB since its inception in 2009. What factors affected the U.S. economic and municipal market environments during the twelve-month reporting period ended February 28, 2011? During this period, the U.S. economy demonstrated some signs of improvement, supported by the efforts of both the Federal Reserve (Fed) and the federal government. For its part, the Fed continued to hold the benchmark fed funds rate in a target range of zero to 0.25% since cutting it to this record low level in December 2008. At its March 2011 meeting (after the end of this reporting period), the central bank renewed its commitment to keeping the fed funds rate at “exceptionally low levels” for an “extended period.” The Fed also left unchanged its second round of quantitative easing, which calls for purchasing $600 billion in U.S. Treasury bonds by June 30, 2011. The goal of this plan is to lower long-term interest rates and thereby stimulate economic activity and create jobs. The federal government continued to focus on implementing the economic stimulus package passed in early 2009 and aimed at providing job creation, tax relief, fiscal assistance to state and local governments and expansion of unemployment benefits and other federal social welfare programs. In the fourth quarter of 2010, the U.S. economy, as measured by the U.S. gross domestic product (GDP), grew at an annualized rate of 3.1%, marking the first time the economy put together six consecutive quarters of positive growth since 2006-2007. In February 2011, national unemployment dropped below 9% for the first time in 21 months, standing at 8.9%, down from 9.7% a year earlier. At the same time, inflation posted its largest gain since April 2009, as the Consumer Price Index (CPI) rose 2.1% year-over-year as of February 2011, driven mainly by increased prices for energy. The core CPI (which excludes food and energy) increased 1.1% over this period. The housing market continued to be the weak Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio manager as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Any reference to credit ratings for portfolio holdings denotes the highest rating assigned by a Nationally Recognized Statistical Rating Organization (NRSRO) such as Standard & Poor’s (S&P), Moody’s or Fitch. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below investment grade. Holdings and ratings may change over time. Nuveen Investments 5 spot in the economy. For the twelve months ended January 2011 (most recent data available at the time this report was prepared), the average home price in the Standard & Poor’s (S&P)/Case-Shiller index of 20 major metropolitan areas lost 3.1%, with 11 of the 20 metropolitan areas hitting their lowest levels since housing prices peaked in 2006. Municipal bond prices generally rose during the first eight months of this period, as the combination of strong demand and tight supply of new tax-exempt issuance created favorable market conditions. One reason for the decrease in new tax-exempt supply was the heavy issuance of taxable municipal debt under the Build America Bond (BAB) program, which was created as part of the American Recovery and Reinvestment Act of February 2009 and which expired December 31, 2010. Build America Bonds generally offered municipal issuers a federal subsidy equal to 35% of a bond’s interest payments, providing issuers with an alternative to traditional tax-exempt debt that often was lower in cost. For the period March 1, 2010 through December 31, 2010, taxable Build America Bonds issuance totaled $117.3 billion, accounting for 24% of new bonds issued in the municipal market. After rallying strongly over most of the period, the municipal market suffered a reversal in mid-November 2010, due largely to investor concerns about inflation, the federal deficit and its impact on demand for U.S. Treasuries. Adding to this situation was the popular media’s coverage of the strained finances of many state and local governments, which often failed to differentiate between gaps in operating budgets and those entities’ ability to meet their debt service obligations. As a result, money began to flow out of municipal mutual funds, yields rose and valuations lowered. Toward the end of this period, we saw the environment in the municipal market improve, as crossover buyers—including hedge funds and life insurance companies—were attracted by municipal bond prices and tax-exempt yields, resulting in decreased outflows, declining yields and rising valuations. Over the twelve months ended February 28, 2011, municipal bond issuance nationwide—both tax-exempt and taxable—totaled $423.4 billion. Demand for municipal bonds was exceptionally strong during the majority of this period, especially from individual investors. In recent months, crossover buyers have provided support for the market. How were the economic and market environments in California during this period? California’s economy is the largest in the United States and the eighth largest in the world on a stand-alone basis, according to the International Monetary Fund. The state continued to be burdened by serious budget problems, with persistent deficits and high spending outweighing its ability to generate revenues. That said, the state’s revenue picture has begun to improve modestly. As of October 2010, California’s General Fund revenues were above estimated levels by close to 1%, with the improvement driven by three main sources — higher corporate-tax, personal-income-tax and sales-tax collections. In October 2010 alone, tax receipts surpassed budget estimates by almost 5%. Toward year-end, after a long political stalemate, the state’s government finally enacted a $125 billion budget for the 2011 fiscal year, closing a gap of more than $19 billion. This budget includes no new taxes, a variety of spending reductions, and the use of various one-time receipts, loans, and other solutions to rectify the budget shortfall. The state’s unemployment rate was 12.2% in February 2011 — second-highest in the nation 6 Nuveen Investments and well above the national average of 8.9% for the same month. At the end of the reporting period, California maintained credit ratings of A1, A- and A- from rating agencies Moody’s Investor Services, Standard & Poor’s (S&P) and Fitch, respectively. The supply of new tax-exempt bond issuance in California totaled more than $58 billion during the twelve-month period ending February 28, 2010, a 21% year-over-year drop, compared to roughly flat issuance levels nationwide during the same time frame. What key strategies were used to manage the California Funds during this reporting period? As previously mentioned, the new issue supply of tax-exempt bonds declined nationally during this period, due largely to the issuance of taxable bonds under the Build America Bond program (which expired December 31, 2010). This program also significantly impacted the availability of tax-exempt bonds in California. Between March 1, 2010, and the end of the BAB program in December 2010, California issued more than $20 billion in taxable Build America Bonds, ranking as the largest user of BABs among the 50 states. For this period, Build America Bonds accounted for approximately 35% of total municipal issuance in California, which was already down significantly from the twelvemonth period ended February 28, 2010. Since interest payments from Build America Bonds represent taxable income, we did not view these bonds as good investment opportunities for these Funds. Despite the constrained issuance on tax-exempt municipal bonds, much of our investment activity was opportunistic. We continued to take a bottom-up approach to discovering undervalued sectors and individual credits with the potential to perform well over the long term. During this period, the Funds found value in school district bonds, especially zero coupon and convertible zero coupon bonds issued for various school districts. We also purchased health care credits, general obligation bonds issued by the state and local governments and redevelopment bonds. Some of this investment activity resulted from opportunities created by the provisions of the Build America Bond program. For example, tax-exempt supply was more plentiful in the health care sector because, as 501(c)(3) (nonprofit) organizations, hospitals generally did not qualify for the Build America Bond program and continued to issue bonds in the tax-exempt municipal market. Bonds with proceeds earmarked for refundings, working capital and private activities also were not covered by the Build America Bond program and this resulted in attractive opportunities in various other sectors of the market. The impact of the Build America Bond program also was evident in the area of longer-term issuance, as municipal issuers sought to take full advantage of the attractive financing terms offered by these bonds. Approximately 70% of Build America Bonds were issued with maturities of at least 30 years. Although this had a significant impact on the availability of tax-exempt credits with longer maturities, the Funds continued to focus on purchasing bonds at the longer end of the yield curve when appropriate bonds became available. Cash for new purchases during this period was generated primarily by the proceeds from bond calls and maturing bonds, which we worked to redeploy to keep the Funds fully invested. In addition, the Funds sold selected short-dated pre-refunded bonds. Nuveen Investments 7 During the last part of the period, as we undertook some structural changes, we sold older health care bonds with 5% coupons and shorter call dates in order to fund our purchases of current market health care credits with larger coupons and better call structures. Some of the Funds also sold corporate industrial development/pollution control revenue bonds where we believed we had extracted all of the price performance potential. These bonds attracted very good prices due to interest from crossover buyers. As of February 28, 2011, all seven of these Funds continued to use inverse floating rate securities. We employ inverse floaters as a form of leverage for a variety of reasons, including duration management, income enhancement and total return enhancement. How did the Funds perform? Individual results for these Nuveen California Municipal Funds, as well as relevant index and peer group information, are presented in the accompanying table. Average Annual Total Returns on Common Share Net Asset Value For periods ended 2/28/11 1-Year 5-Year 10-Year NCA1 -0.13% 2.86% 4.22% NCB1 -0.17% N/A N/A NCP -1.26% 2.25% 4.66% NCO -3.51% 1.49% 4.38% NQC -0.84% 2.50% 4.77% NVC -1.82% 2.65% 5.03% NUC -0.17% 3.11% 4.99% Standard & Poor’s (S&P) California Municipal Bond Index2 2.08% 3.39% 4.57% Standard & Poor’s (S&P) National Municipal Bond Index3 1.63% 3.74% 4.75% Lipper California Municipal Debt Funds Average4 -1.08% 1.18% 4.34% For the twelve months ended February 28, 2011, the total returns on common share net asset value (NAV) for all seven of these California Funds underperformed the returns for the Standard & Poor’s (S&P) California Municipal Bond Index and the Standard & Poor’s (S&P) National Municipal Bond Index. For this same period, NCA, NCB, NQC and NUC exceeded the average return for the Lipper California Municipal Debt Funds Average, while NCP, NCO and NVC underperformed the Lipper average. Key management factors that influenced the Funds’ returns during this period included sector allocation, credit exposure and duration and yield curve positioning. In addition, the Funds, especially NUC, benefited from strong individual security selection. The use of structural leverage also factored into the performance of all of these Funds except for NCA and NCB, which are unleveraged. Leverage is discussed in more detail on page ten. Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. For additional information, see the individual Performance Overview for your Fund in this report. 1 NCA and NCB are unleveraged Funds; the remaining five Funds in this report use structural leverage. 2 The Standard & Poor’s (S&P) California Municipal Bond Index is an unleveraged, market value-weighted index designed to measure the performance of the tax-exempt, investment-grade California municipal bond market. This index does not reflect any initial or ongoing expenses and is not available for direct investment. 3 The Standard & Poor’s (S&P) National Municipal Bond Index is an unleveraged, market value-weighted index designed to measure the performance of the tax-exempt, investment-grade U.S. municipal bond market. This index does not reflect any initial or ongoing expenses and is not available for direct investment. 4 The Lipper California Municipal Debt Funds Average is calculated using the returns of all leveraged and unleveraged closed-end funds in this category for each period as follows: 1-year, 24 funds; 5-year, 24 funds; and 10-year, 12 funds. Lipper returns account for the effects of management fees and assume reinvestment of dividends, but do not reflect any applicable sales charges.The Lipper average is not available for direct investment. 8 Nuveen Investments The predominant factor in the performance of the California Funds for this period was each Fund’s weighting in California state GOs. All of these Funds were underweight in varying degrees to the tax-supported sector, especially California state GOs, relative to the California market. This underweighting was due to the fact that California state GOs comprise such a large portion (just over 25% as of February 2011) of the tax-supported sector in California that it is difficult to match the market weighting in our portfolios. During this period, due in part to their scarcity and security provisions, California state GOs outperformed the general municipal market by a significant margin. Consequently, the more underweight a Fund was in these credits, the more it hurt that Fund’s performance. Other sectors that outperformed the overall municipal market during this period included industrial development revenue (IDR) and housing. In general, the higher a Fund’s allocation to IDRs, the greater the offset to the negative impact of that Fund’s underexposure to California state GOs. These Funds generally had relatively small allocations to housing bonds, which limited their participation in the outperformance of this sector. In contrast, the health care, education and transportation sectors turned in relatively weak performance, and tobacco bonds were among the poorest performers. All of these Funds were generally underexposed to tobacco credits, which lessened the negative impact of this sector. Our holdings in the “other revenue” sector, specifically tax increment financing district or redevelopment district bonds, also generally performed poorly during this period. Changes to the redevelopment district program, suggested as part of efforts to close gaps in the California state budget, caused concern among both investors and issuers of these bonds, which resulted in heavier supply of redevelopment district bonds in the market. This, in turn, caused the sector to trade off. The California Funds tended to be overweighted in this sector, and its underperformance had a negative impact on their returns. Credit exposure also played an important role in performance during these twelve months. During the market reversal of late 2010, as the demand for high-yield bonds decreased, prices on lower quality credits generally fell. For the period, bonds rated BBB typically underperformed those rated AAA or A. On the whole, it is our management style to overweight the BBB credit category in these Funds, and that generally detracted from their performance during this period. NCO, in particular, was hurt by the combination of overexposure to BBB bonds and underexposure to bonds rated A. During this period, municipal bonds with intermediate maturities, especially those in the long intermediate segment of the yield curve, generally outperformed other maturity groupings, with credits at both the shortest and longest ends of the curve posting the weakest returns. Overall, the effect of the Funds’ duration and yield curve positioning was relatively neutral for performance during this period, especially when compared with the impact of sector allocation and credit exposure. Among these seven Funds, NCA had the most advantageous yield curve positioning, which was modestly positive for its performance, while NCOs performance was hampered by its greater exposure to the underperforming shortest and longest parts of the yield curve. Nuveen Investments 9 During this period, NCB and NCO also entered into forward interest rate swaps to broadly reduce the sensitivity of the Funds to movements in U.S. interest rates. IMPACT OF THE FUNDS’ LEVERAGE STRATEGIES ON PERFORMANCE One important factor impacting the returns of most of these Funds relative to the comparative indexes was the Funds’ use of structural leverage. As mentioned previously, NCA and NCB do not use structural leverage. The Funds use leverage because their managers believe that, over time, leveraging provides opportunities for additional income and total return for common shareholders. However, use of leverage also can expose common shareholders to additional volatility. For example, as the prices of securities held by a Fund decline, the negative impact of these valuation changes on common share net asset value and common shareholder total return is magnified by the use of leverage. Conversely, leverage may enhance common share returns during periods when the prices of securities held by a Fund generally are rising. Leverage made a positive contribution to the performance of these Funds over this reporting period. RECENT DEVELOPMENTS REGARDING THE FUNDS’ REDEMPTION OF AUCTION RATE PREFERRED SHARES Shortly after their respective inception, each of the Funds (except NCA and NCB) issued auction rate preferred shares (ARPS) to create structural leverage. As noted in past shareholder reports, the ARPS issued by many closed-end funds, including these Funds, have been hampered by a lack of liquidity since February 2008. Since that time, more ARPS have been submitted for sale in each of their regularly scheduled auctions than there have been offers to buy. In fact, offers to buy have been almost completely nonexistent since late February 2008. This means that these auctions have “failed to clear,” and that many, or all, of the ARPS shareholders who wanted to sell their shares in these auctions were unable to do so. This lack of liquidity in ARPS did not lower the credit quality of these shares, and ARPS shareholders unable to sell their shares continued to receive distributions at the “maximum rate” applicable to failed auctions, as calculated in accordance with the pre-established terms of the ARPS. In the recent market, with short-term rates at multigenerational lows, those maximum rates also have been low. One continuing implication for common shareholders from the auction failures is that each Fund’s cost of leverage likely has been incrementally higher at times than it otherwise might have been had the auctions continued to be successful. As a result, each Fund’s common share earnings likely have been incrementally lower at times than they otherwise might have been. As noted in past shareholder reports, the Nuveen funds’ Board of Directors/Trustees authorized several methods that can be used separately or in combination to refinance a portion of the Nuveen funds’ outstanding ARPS. Some funds have utilized tender option bonds (TOBs), also known as inverse floating rate securities, for leverage purposes. The amount of TOBs that a fund may use varies according to the composition of each fund’s portfolio. Some funds have a greater ability to use TOBs than others. Some funds have issued Variable Rate Demand Preferred (VRDP) Shares as well as Variable MuniFund Term Preferred (VMTP) Shares, which are a floating rate form of preferred stock with a mandatory term redemption. Some funds have issued MuniFund Term Preferred (MTP) 10 Nuveen Investments Shares, a fixed rate form of preferred stock with a mandatory redemption period of three to five years. While all these efforts have reduced the total amount of outstanding ARPS issued by the Nuveen funds, the funds cannot provide any assurance on when the remaining outstanding ARPS might be redeemed. During 2010 and 2011, certain Nuveen leveraged closed-end funds (excluding all of the Funds in this report) received a demand letter from a law firm on behalf of purported holders of common shares of each such fund, alleging that Nuveen and the funds’ officers and Board of Directors/Trustees breached their fiduciary duties related to the redemption at par of the funds’ ARPS. In response, the Board established an ad hoc Demand Committee consisting of certain of its disinterested and independent Board members to investigate the claims. The Demand Committee retained independent counsel to assist it in conducting an extensive investigation. Based upon its investigation, the Demand Committee found that it was not in the best interests of each fund or its shareholders to take the actions suggested in the demand letters, and recommended that the full Board reject the demands made in the demand letters. After reviewing the findings and recommendation of the Demand Committee, the full Board of each fund unanimously adopted the Demand Committee’s recommendation. Subsequently, the funds that received demand letters (excluding all of the Funds in this report) were named in a consolidated complaint as nominal defendants in a putative shareholder derivative action captioned Martin Safier, et al. v. Nuveen Asset Management, et al. that was filed in the Circuit Court of Cook County, Illinois, Chancery Division (the “Cook County Chancery Court”) on February 18, 2011 (the “Complaint”). The Complaint, filed on behalf of purported holders of each fund’s common shares, also name Nuveen Fund Advisors, Inc. as a defendant, together with current and former Officers and interested Director/Trustees of each of the funds (together with the nominal defendants, collectively, the “Defendants”). The Complaint contains the same basic allegations contained in the demand letters. The suits seek a declaration that the Defendants have breached their fiduciary duties, an order directing the Defendants not to redeem any ARPS at their liquidation value using fund assets, indeterminate monetary damages in favor of the funds and an award of plaintiffs’ costs and disbursements in pursuing the action. Nuveen Fund Advisors, Inc. believes that the Complaint is without merit, and is defending vigorously against these charges. As of February 28, 2011, NCP, NCO, NQC, NVC and NUC have redeemed all of their outstanding ARPS at par. During this twelve-month reporting period, NCP, NCO, NQC, NVC and NUC issued $81.0 million, $49.8 million, $95.6 million, $158.9 million and $158.1 million, respectively, of VRDP to redeem at par their remaining outstanding ARPS. As noted previously, VRDP is a newly-developed instrument that essentially replaces all or a portion of the ARPS used as leverage and potentially could be used to refinance all or a portion of the ARPS of other Funds. VRDP shares include a liquidity feature that allows holders of VRDP to have their shares purchased by a liquidity provider in the event that sell orders have not been matched with purchase orders and successfully settled in a remarketing. VRDP is offered only to qualified institutional buyers, defined pursuant to Rule 144A under the Securities Act of 1933. Nuveen Investments 11 (Refer to Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies and Footnote 4 – Fund Shares for further details on VRDP Shares.) At the time this report was prepared, all 84 of the Nuveen closed-end municipal funds that had issued ARPS have redeemed at par all or a portion of these shares. These redemptions bring the total amount of Nuveen’s municipal closed-end funds’ ARPS redemptions to approximately $8.8 billion of the approximately $11.0 billion originally outstanding. For up-to-date information, please visit the Nuveen CEF Auction Rate Preferred Resource Center at: http://www.nuveen.com/arps. 12 Nuveen Investments Common Share Dividend and Share Price Information During the twelve months ended February 28, 2011, NCO, NQC, NVC and NUC each had one monthly dividend increase. The dividends of NCA and NCP remained stable throughout the reporting period, while NCB had one reduction in its dividend effective December 2010. Due to normal portfolio activity, common shareholders of NCA received a net ordinary income distribution of $0.0028 per share, and common shareholders of NCB received a short-term capital gains distribution of $0.0072 per share at the end of 2010. All of the Funds in this report seek to pay stable dividends at rates that reflect each Fund’s past results and projected future performance. During certain periods, each Fund may pay dividends at a rate that may be more or less than the amount of net investment income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it holds the excess in reserve as undistributed net investment income (UNII) as part of the Fund’s NAV. Conversely, if a Fund has cumulatively paid dividends in excess of its earnings, the excess constitutes negative UNII that is likewise reflected in the Fund’s NAV. Each Fund will, over time, pay all of its net investment income as dividends to shareholders. As of February 28, 2011, all of the Funds had positive UNII balances for both tax purposes and financial reporting purposes. COMMON SHARE REPURCHASES AND SHARE PRICE INFORMATION As of February 28, 2011, and the since inception of the Funds’ repurchase program, the following Funds have cumulatively repurchased and retired common shares as shown in the accompanying table. Since the inception of the Funds’ repurchase program, NCA, NCB and NQC have not repurchased any of their outstanding common shares. Common Shares Repurchased % of Outstanding Fund and Retired Common Shares NCA – – NCB – – NCP 0.2% NCO 0.3% NQC – – NVC 0.2% NUC 0.2% Nuveen Investments 13 During the twelve-month reporting period, the Funds did not repurchase any of their outstanding common shares. As of February 28, 2011, the Funds’ common share prices were trading at (-) discounts to their common share NAVs as shown in the accompanying table. 2/28/11 Twelve-Month Average Fund (-) Discount (-) Discount NCA (-)7.83% (-)4.35% NCB (-)8.27% (-)5.17% NCP (-)4.60% (-)5.53% NCO (-)2.66% (-)4.51% NQC (-)5.05% (-)5.09% NVC (-)3.36% (-)1.94% NUC (-)5.14% (-)2.72% 14 Nuveen Investments NCA Nuveen California Municipal Value Performance Fund, Inc. OVERVIEW as of February 28, 2011 Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -7.83% Market Yield 5.45% Taxable-Equivalent Yield1 8.35% Net Assets Applicable to Common Shares ($000) Average Annual Total Return (Inception 10/07/87) On Share Price On NAV 1-Year -2.32% -0.13% 5-Year 2.52% 2.86% 10-Year 3.79% 4.22% Portfolio Composition3 (as a % of total investments) Tax Obligation/Limited 27.7% U.S. Guaranteed 18.1% Health Care 14.1% Water and Sewer 7.8% Utilities 7.5% Tax Obligation/General 6.8% Long-Term Care 4.6% Other 13.4% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 34.7%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. 4 The Fund paid shareholders a net ordinary income distribution in December 2010 of $0.0028 per share. Nuveen Investments 15 NCB Nuveen California Municipal Value Performance Fund 2 OVERVIEW as of February 28, 2011 Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -8.27% Market Yield 5.85% Taxable-Equivalent Yield1 8.96% Net Assets Applicable to Common Shares ($000) Average Annual Total Return (Inception 4/28/09) On Share Price On NAV 1-Year -1.25% -0.17% Since Inception 0.29% 7.45% Portfolio Composition3 (as a % of total investments) Health Care 23.8% Utilities 14.7% Tax Obligation/Limited 13.5% Housing/Single Family 11.2% Education and Civic Organizations 10.4% Tax Obligation/General 8.8% Water and Sewer 5.3% Other 12.3% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 34.7%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. 4 The Fund paid shareholders a net ordinary income distribution in December 2010 of $0.0072 per share. 16 Nuveen Investments NCP Nuveen California Performance Plus Performance Municipal Fund, Inc. OVERVIEW as of February 28, 2011 Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -4.60% Market Yield 7.24% Taxable-Equivalent Yield1 11.09% Net Assets Applicable to Common Shares ($000) Average Annual Total Return (Inception 11/15/89) On Share Price On NAV 1-Year 5.61% -1.26% 5-Year 3.07% 2.25% 10-Year 3.97% 4.66% Portfolio Composition3 (as a % of total investments) Tax Obligation/Limited 24.4% Health Care 14.4% Tax Obligation/General 12.6% U.S. Guaranteed 8.3% Education and Civic Organizations 7.8% Utilities 7.5% Transportation 7.4% Water and Sewer 7.4% Other 10.2% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 34.7%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. Nuveen Investments 17 NCO Nuveen California Municipal Market Performance Opportunity Fund, Inc. OVERVIEW as of February 28, 2011 Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -2.66% Market Yield 7.54% Taxable-Equivalent Yield1 11.55% Net Assets Applicable to Common Shares ($000) Average Annual Total Return (Inception 5/17/90) On Share Price On NAV 1-Year 2.82% -3.51% 5-Year 1.29% 1.49% 10-Year 3.56% 4.38% Portfolio Composition3 (as a % of total investments) Health Care 18.0% Tax Obligation/Limited 17.5% Water and Sewer 15.6% Tax Obligation/General 12.4% U.S. Guaranteed 9.9% Transportation 7.9% Consumer Staples 4.1% Other 14.6% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 34.7%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. 18 Nuveen Investments NQC Nuveen California Investment Quality Performance Municipal Fund, Inc. OVERVIEW as of February 28, 2011 Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -5.05% Market Yield 7.35% Taxable-Equivalent Yield1 11.26% Net Assets Applicable to Common Shares ($000) Average Annual Total Return (Inception 11/20/90) On Share Price On NAV 1-Year 3.41% -0.84% 5-Year 2.68% 2.50% 10-Year 3.85% 4.77% Portfolio Composition3 (as a % of total investments) Tax Obligation/Limited 24.4% Tax Obligation/General 17.5% Health Care 12.1% Education and Civic Organizations 11.4% Transportation 10.6% Water and Sewer 7.5% U.S. Guaranteed 7.2% Other 9.3% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 34.7%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. Nuveen Investments 19 NVC Nuveen California Select Quality Performance Municipal Fund, Inc. OVERVIEW as of February 28, 2011 Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -3.36% Market Yield 7.68% Taxable-Equivalent Yield1 11.76% Net Assets Applicable to Common Shares ($000) Average Annual Total Return (Inception 5/22/91) On Share Price On NAV 1-Year -0.41% -1.82% 5-Year 2.65% 2.65% 10-Year 4.44% 5.03% Portfolio Composition3 (as a % of total investments) Tax Obligation/Limited 17.1% Health Care 16.9% Tax Obligation/General 16.1% U.S. Guaranteed 10.6% Utilities 9.8% Water and Sewer 7.8% Transportation 6.6% Consumer Staples 4.5% Other 10.6% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 34.7%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. 20 Nuveen Investments NUC Nuveen California Quality Income Performance Municipal Fund, Inc. OVERVIEW as of February 28, 2011 Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -5.14% Market Yield 7.52% Taxable-Equivalent Yield1 11.52% Net Assets Applicable to Common Shares ($000) Average Annual Total Return (Inception 11/20/91) On Share Price On NAV 1-Year 1.41% -0.17% 5-Year 2.62% 3.11% 10-Year 4.01% 4.99% Portfolio Composition3 (as a % of total investments) Tax Obligation/Limited 19.8% Health Care 18.1% U.S. Guaranteed 18.0% Tax Obligation/General 13.4% Education and Civic Organizations 6.0% Water and Sewer 5.3% Utilities 4.7% Other 14.7% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 34.7%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. Nuveen Investments 21 NCA Shareholder Meeting Report (Unaudited) NCB NCP The annual meeting of shareholders was held in the offices of Nuveen Investments on NCO November 16, 2010; at this meeting the shareholders were asked to vote on the election of Board Members, the elimination of Fundamental Investment Policies and the approval of new Fundamental Investment Policies. The meeting for NCO, NQC, NVC and NUC was subsequently adjourned to January 6, 2011. NCA NCB NCP NCO Common and Common and Preferred Preferred Preferred Preferred shares voting shares voting shares voting shares voting Common Common together together together together Shares Shares as a class as a class as a class as a class To approve the elimination of the fundamental policies relating to investments in municipal securities and below investment grade securities. For — Against — Abstain — Broker Non-Votes — Total — To approve the new fundamental policy relating to investments in municipal securities. For — Against — Abstain — Broker Non-Votes — Total — To approve the elimination of the fundamental policy relating to commodities. For — Against — Abstain — Broker Non-Votes — Total — To approve the new fundamental policy relating to commodities. For — Against — Abstain — Broker Non-Votes — Total — To approve the elimination of the fundamental policies relating to derivatives and short sales. For — Against — Abstain — Broker Non-Votes — Total — To approve the elimination of the fundamental policies prohibiting investment in other investment companies. For — Against — Abstain — Broker Non-Votes — Total — 22 Nuveen Investments NCA NCB NCP NCO Common and Common and Preferred Preferred Preferred Preferred shares voting shares voting shares voting shares voting Common Common together together together together Shares Shares as a class as a class as a class as a class Approval of the Board Members was reached as follows: John P. Amboian For — Withhold — Total — Robert P. Bremner For — Withhold — Total — Jack B. Evans For — Withhold — Total — William C. Hunter For — — Withhold — Total — — David J. Kundert For — Withhold — Total — William J. Schneider For — Withhold — Total — Judith M. Stockdale For — — Withhold — — Total — — Carole E. Stone For — — Withhold — — Total — — Terence J. Toth For — Withhold — Total — Nuveen Investments 23 NQC Shareholder Meeting Report (continued) (Unaudited) NVC NUC NQC NVC NUC Common and Common and Common and Preferred Preferred Preferred Preferred Preferred Preferred shares voting shares voting shares voting shares voting shares voting shares voting together together together together together together as a class as a class as a class as a class as a class as a class To approve the elimination of the fundamental policies relating to investments in municipal securities and below investment grade securities. For — — Against — — Abstain — Broker Non-Votes — Total — — To approve the new fundamental policy relating to investments in municipal securities. For — — Against — — Abstain — Broker Non-Votes — Total — — To approve the elimination of the fundamental policy relating to commodities. For — — Against — — Abstain — Broker Non-Votes — Total — — To approve the new fundamental policy relating to commodities. For — — Against — — Abstain — Broker Non-Votes — Total — — To approve the elimination of the fundamental policies relating to derivatives and short sales. For — — Against — — Abstain — Broker Non-Votes — Total — — To approve the elimination of the fundamental policies prohibiting investment in other investment companies. For — — Against — — Abstain — Broker Non-Votes — Total — — 24 Nuveen Investments NQC
